Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5, 11, 13 are currently amended.
Claims 2-4, 7, 9, 12 are cancelled.
Claims 6, 8, 10, 14 are original.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 5-6, 8, 10-11, 13-14, 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear how the tobacco parts or pieces amended into claim 1 are processed.  The term processed is not a term of art for the purposes of claim construction and renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection under that statute is appropriate.  It is unclear if the process refers 
	Regarding claim 1, the scope of cured/aged is unclear vague and indefinite and renders the claimed subject matter rejected under 35 U.S.C. 112(b).  It is unclear at what temperature time profile a tobacco product must be exposed to be considered cured.  For the purposes of compact prosecution, even room temperature time from harvesting to exposing with treatment solution renders the tobacco leaves/stems/other parts cured/aged to one of ordinary skill in the art before the effective filing date.  Examiner recommends cancelling the terms cured and aged from the claim(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 102524934).

	Regarding claim 1, Sun discloses a method for reducing the nitrosamines in tobacco (see title), said method comprising:
	Contacting a tobacco material (see tobacco leaves/stems – see title) having an initial tobacco-specific nitrosamine content (any content can be an initial tobacco-specific nitrosamine content) with a treatment solution (see enzymatically-leached/extracted solution of Novelty section, detailed description) to obtain a treatment composition;
	Wherein said tobacco material is on the form of processed (the processed means cut of fourth step, see molecular sieve of absorption to remove harmful components) tobacco parts or pieces, or is a cured and aged tobacco;
	Wherein the treatment composition comprises, in addition to the tobacco material, phosphoric acid (see colour retention agent), a complexing agent (see iron salt);
And water in an amount from 12-60% by weight.  

    PNG
    media_image1.png
    285
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    874
    media_image2.png
    Greyscale

This is an overlapping range of water content (up to 70%) that renders the claimed range prima facie obvious to one of ordinary skill in the art.

    PNG
    media_image3.png
    277
    878
    media_image3.png
    Greyscale

Sun further discloses wherein the pH of the solution/composition is 5.5 or less (3.0-5.5 is an overlapping sub-range which renders the claimed range obvious to one of ordinary skill in the art – see MPEP 2144 regarding the obviousness of overlapping and approaching ranges).

 One of ordinary skill in the art, further, would have optimized by routine experimentation the concentration of iron salt in the method of Sun to arrive at the claimed concentration (1-6.5%) before the effective filing date.
Doing so had the benefit that it allowed for the optimization of the nitrosamine reduction and optimized costs (Since zinc chloride is a relatively expensive ingredient in the method, optimizing the dose-response of nitrosamine reduction per weight fraction of zinc chloride would have been the result of routine optimization/experimentation to one of ordinary skill in the art before the effective filing date with the benefit that it reduced costs or performing the method).  Moreover, the predictable result to one of ordinary skill in the art is that the zinc chloride has a reactive effect in nitrosamine chemical reaction as a reactant/ingredient, therefore, increasing the iron salt decreased the final amount of nitrosamines present at increased costs; therefore one of ordinary skill in the art would understand that the iron salt content in the recited method would have been a result-effective-variable, and decreasing the amount of zinc chloride in the reaction mixture would decrease costs, even if it would increase the final nitrosamine content.  This was desirable in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the water and complexing agent content in the method of Sun to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of art-recognized variables to one of ordinary skill in the art before the effective filing date.

Regarding claim 5, this is an overlapping range to the claimed range of water content and the disclosure of Sun, therefore, renders the claimed range prima facie obvious to one of ordinary skill in the art.

Regarding claim 6, this is an overlapping range to the claimed range of pH values in the disclosure of Sun, therefore, Sun renders obvious the claimed range as prima facie obvious.  

Regarding claim 11, Sun discloses wherein the treatment composition further comprises a salt of a Group I or a Group II metal.  See sodium benzoate. 
    PNG
    media_image4.png
    185
    882
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    298
    872
    media_image5.png
    Greyscale



Regarding claim 14, Sun discloses wherein the salt is present in the treatment composition at a concentration of from about 1-8 wt% on a dry weight basis.  See cited portions of Sun – 1-2 wt % is an overlapping sub-range which anticipates the broader range as understood by one of ordinary skill in the art.  See MPEP 2144 regarding the obviousness of overlapping ranges.

21, Sun renders obvious a tobacco material having a reduced TSNA content produced by the method of claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 102524934) and further in view of Holton Jr (US 2013/0312774) and Beeson (US 2011/0247640).

Regarding claim 13, the combination Sun/Holton Jr. does NOT disclose wherein the salt is selection from sodium chloride, sodium bromide, sodium iodide, potassium chloride, potassium bromide, potassium iodide, calcium chloride, calcium bromide, magnesium chloride, magnesium bromide, ammonium chloride or combinations thereof.  
Sun discloses sodium benzoate as the salt utilized.  See cited portions.
See MPEP 2144 regarding the obviousness of substitution of known equivalents.  Addition of sodium chloride rather than sodium benzoate would have been a substitution of known equivalents.  This was desirable in Sun.
In the same field of endeavor of nitrosamine reduction, Beeson (US 2011/0247640) discloses wherein the preservative/additive/salt is sodium chloride.  [0049].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sodium chloride preservative of Beeson as replaced with the sodium benzoate in the method of Sun to arrive at the claimed invention before the effective filing date because doing so was a substitution of known equivalents.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 102524934) and further in view of Bereman (US 2005/0000532).

Regarding claim 16, Sun does not disclose wherein the acid is hydrochloric acid.

See MPEP 2144 regarding the obviousness of substation of known equivalents.
To substitute the phosphoric acid of Sun with the hydrochloric acid of Bereman would have been a substation of known equivalents to one of ordinary skill in the art before the effective filing date.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the hydrochloric acid of Bereman with the method of nitrosamine reduction of Sun to arrive at the claimed invention before the effective filing date because doing so would have been the substitution of known equivalents.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 102524934) and further in view of McAdam (US 2004/0025891).

Regarding claim 17, Sun does not disclose wherein the initial tobacco specific nitrosamine content of one or more of NNN, NAT, NAB, NNK or total TSNA is from about 1 ppm to about 100 ppm on a dry weight basis.
Sun inherently has some initial tobacco specific nitrosamine content inherently and necessarily as a tobacco based product.
In the same field of endeavor of tobacco design, McAdam discloses an initial tobacco specific nitrosamine content of from 0.3-30 ppm.  [0039]. 
This is a subrange which renders the claimed range prima facie obvious to one of ordinary skill in the art before the effective filing date. 
McAdam discloses suitable tobacco utilized in the art having an initial TSNA of .3-30 ppm known to be suitable for production of tobacco products. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the initial tobacco specific nitrosamine content of McAdam with the method of Sun to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of nitrosamine without the removal of nicotine.

Regarding claim 18, Sun does not disclose wherein the initial tobacco specific nitrosamine content of one or more of NNN, NAT, NAB, NNK or total TSNA is from about 1 ppm to about 100 ppm on a dry weight basis.
In the same field of endeavor of tobacco design, McAdam discloses an initial tobacco specific nitrosamine content of from 0.3-30ppm.  [0039]. This is an overlapping ranges which renders the claimed range prima facie obvious to one of ordinary skill in the art before the effective filing date. 
McAdam had the benefit of reducing nitrosamine without removing nicotine.  [0020].  This was desirable in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the initial tobacco specific nitrosamine content of McAdam with the method of Sun to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of nitrosamine without the removal of nicotine.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 102524934) and further in view of Fall (US 9220296).

Regarding claim 19, Sun does not disclose wherein the method provides a reduction in one or more of NNN, NAT, BAN, NNK, or total TSNA content of from about 2% to about 99%.

Fall had the benefit that it was the selection of a known design for its intended use and produced a suitable tobacco product.  This was desirable in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reduction of nitrosamine content of 50% of Fall in the method of Sun to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use. 

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 102524934) and further in view of Albino 2 (US 2011/0173721).

Regarding claim 20, Sun does not disclose wherein the treatment composition is exposed to microwave radiation.
In the same field of endeavor of tobacco treatment, Albino 2 discloses wherein the tobacco is subjected to radiation.  See [0079].  Microwave radiation is a species of radiation immediately envisaged by one of ordinary skill in the art before the effective filing date.
Doing so had the benefit that it allowed for the prevention of the conversion of alkaloids to TSNAs, which are undesirable due to carcinogenic properties.  [0080]. This was desirable in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of Albino 2 with the method of Sun to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of conversion of alkaloids to TSNAs which are undesirable due to carcinogenic properties.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/5/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claim 8, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Sun does not disclose wherein the complexing agent is zinc chloride.
In the same field of endeavor of nitrosamine reduction methods, Holton Jr. discloses wherein the complexing agent is nicotine zinc chloride.  [0095].  Regarding claim 8, none of the cited prior art or any prior art available discloses wherein the complexing agent is zinc chloride in a method for reduction of nitrosamine compounds in a tobacco product.  
While nicotine zinc chloride was known in the art (see Holton Jr - US 2013/0312774 [0095] and [0018]), zinc chloride is not an obvious variant of nicotine zinc chloride and use of zinc chloride rather than nicotine zinc chloride would not have yielded predictable results to one of ordinary skill in the art of nitrosamine content reduction before the effective filing date.  To 
Regarding claim 10, Sun nor Holton Jr discloses wherein the zinc chloride is present in a concentration of less than 2.5 wt% on a dry weight basis.
In the same field of endeavor of nitrosamine reduction, Chuanyu discloses a non-overlapping range of zinc chloride mass fraction.  See 10-30 weight percent zinc chloride.
There was NOT motivation to optimize the mass fraction of Chuanyu to reduce it outside of the disclosed range as understood by one of ordinary skill in the art before the effective filing date.  Doing so would NOT have yielded predictable results to one of ordinary skill in the art.  Therefore, for additional reasons, claim 10 is indicated as allowable.

Conclusion
Examiner further wishes to make the following prior art of record in the instant application: Johnson (GB 190120551) regarding the use of iron salts and ascetic acid in reduction of nitrosamine content.  Furthermore, Farbenindustrie (GB 422488) discloses use of a zinc oxide, carbonate, or hydroxide salt with phosphoric acid in reduction of nitrosamine contents.  Compagnie National (GB 488595) discloses the use of zinc chloride, a type of zinc salt as claimed, and hydrochloric acid in the reduction of nitrosamine contents methods.  Each of these is interpreted as rending obvious the independent claimed method of claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712